Case: 3:20-cv-01948-JGC Doc #: 19 Filed: 10/08/20 1of1. PagelD #: 1426

United States District Court
Northern District of Ohio

Non-Appeal Transcript Order

To Be Completed by Ordering Party

 

 

 

 

 

 

 

 

 

Court Reporter Stacey L. Kiprotich Judicial Officer Judge Carr
Requested by: Thomas Renz Phone

Case Name 419-351-4248

Case Number 20-cv-01948 | Date(s) of Proceedings 10/7/2020

Today's Date 10/8/2020 Requested CompletionDate [10/10/2020

 

 

 

 

Financial arrangements must be made with the court reporter before transcript is prepared. If the method of
payment is authorized under CJA, submit the AUTH-24 in the OHND CJA eVoucher System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email Address renzlawllc@gmail.com /s Thomas Renz
Signature of Ordering Party
Maximum Rate Per Page
. oe First Copy to Each add'l
Transcript Type Original each party Copy
Ordinary: A transcript to be delivered within thirty (30) days after $3.65 $0.90 $0.60
receipt of order.
14-Day Transcript: A transcript to be delivered within fourteen (14) $4.25 $0.90 $0.60
days after receipt of an order.
Expedited/7-Day Transcript: A transcript to be delivered $4.85 $0.90 $0.60
within seven (7) days after receipt of order.
3-Day Transcript: A transcript to be delivered within three (3) days VY $5.45 $1.05 $0.75
after receipt of order.
Daily: A transcript to be delivered prior to the normal opening hour of the
Clerk’s Office on the calendar day following receipt of the order, regardless of $6.05 $1.20 $0.90
whether or not that calendar day is a weekend or holiday.
Hourly: A transcript of proceedings to be delivered within
7.25 1.20 0.90

two (2) hours from receipt of the order. $ $ §
Realtime Unedited Transcript: A draft unedited transcript [] $3.05
produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following One feed, $3.05
receipt of the order. per page; two to

four feeds, $2.10

per page; five or

more feeds,

$1.50 per page.

 

 

 

 

Local Civil Rule 80.1/Criminal Rule 57.20 of the Northern District of Ohio requires transcript requests to be addressed to the court
reporter who took the proceeding and filed with the Clerk of Court. Please electronically file the form and the appropriate court
reporter and court staff will receive notification of the filing.

 
